Citation Nr: 0801374	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-07 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to May 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and assigned an initial 30 percent rating for PTSD, effective 
February 11, 2004.  Thereafter, the veteran perfected an 
appeal as to the initial evaluation assigned for his service-
connected PTSD disability.

This appeal also comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision 
rendered by the RO, which denied entitlement to a TDIU 
rating.

In a February 2007 rating decision, the RO increased the 
veteran's evaluation for PTSD to a 50 percent rating, also 
effective February 11, 2004.  The issue of entitlement to a 
higher disability evaluation based upon an initial grant of 
service connection remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 
119 (1999).

In a November 2007 statement, the veteran revoked the power 
of attorney of his service representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to an initial 
rating in excess of 50 percent for PTSD and entitlement to a 
TDIU rating is warranted.
As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

Prior to certification of the veteran's appeal to the Board, 
additional medical evidence concerning the veteran's claim 
for entitlement to a TDIU rating was added to the veteran's 
claims file after the RO issued the February 2006 statement 
of the case (SOC) for this issue.  Pursuant to 38 C.F.R. §§ 
19.37, 20.1304(c), any pertinent evidence, not previously 
reviewed at the RO, but received from the veteran prior to 
the transfer of the VA claims file to the Board, or evidence 
which is accepted first at the Board, must be initially 
reviewed by the RO, unless this procedural right is waived by 
the veteran or his representative.  No waiver has been 
received in this case.  When the RO receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in a SOC or 
supplemental statement of the case (SSOC), it must prepare 
another SSOC reviewing that evidence.  See 38 C.F.R. §§ 
19.31(b)(1); cf. 38 C.F.R. § 20.1304(c) (2007).  

The claims file reflects that the veteran has received 
private medical treatment for his service-connected PTSD 
disability from the Goldsboro Psychiatric Clinic; however, as 
the claims file only includes records from that practice 
dated up to February 2005.  As the record clearly indicates 
that the veteran has continued to be treated by physicians at 
that practice through 2006, any additional records from that 
provider should be obtained.  

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Center (VAMC) in Durham, North Carolina as well as 
the VA Outpatient Clinic in Greenville, North Carolina; 
however, as the claims file only includes records from those 
facilities dated up to June 2007, any additional records from 
those facilities should be obtained.  

Following a January 2004 private psychiatric evaluation, the 
physician diagnosed PTSD and assigned a GAF score of 35.  The 
physician also opined that the veteran was severely 
compromised in his ability to sustain work and social 
relationships as well as indicated that he considered the 
veteran to be permanently and totally disabled and 
unemployable.

Following a June 2004 VA fee-basis psychiatric examination, 
the examiner diagnosed chronic PTSD and assigned a GAF score 
of 50.  It was noted that with limited information, the 
examiner was unable to state any opinion about the veteran's 
employability. 

Following an October 2005 VA fee-basis psychiatric 
examination, the diagnosis was PTSD and a GAF score of 35 was 
assigned.  The examiner indicated that the veteran was 
greatly impaired both socially and occupationally, would have 
difficulty with complex commands, was unable to maintain 
effective work and social relationships, and could not 
tolerate any kind of stress.  It was further indicated that 
the veteran became angered easily when stressful causing an 
impairment in his ability to work at all.  The examiner noted 
that the veteran could perform all activities of daily living 
but that he was unable to manage his benefits in his own best 
interest.

In a December 2005 VA treatment note, the examiner indicated 
that the veteran was continually vague about his psychiatric 
symptomatology during consults and had been referred to 
neurology for evaluation.  It was further noted that the 
neurology department felt the veteran's mental status 
evaluation score was unreliable and expressed concern that 
the veteran was deliberately providing incorrect information 
during his examination.  

In a November 2006 private psychiatric report, the physician 
diagnosed both chronic PTSD and chronic major depression as 
well as assigned a GAF score of 40.  The physician opined 
that the veteran was unable to sustain social and work 
relationships due to his PTSD and was to be considered 
permanently and totally disabled as well as unemployable. 

Due to the fairly substantial difference in the disability 
picture demonstrated by the record, the fact that it has been 
over two years since the most recent VA examination, and 
because the record reflects complaints consistent with 
possible increased symptomatology, an updated medical 
examination is necessary in assessing the current 
manifestations of PTSD.  An additional medical opinion as to 
whether the veteran's service-connected PTSD disability, 
alone, renders him unable to obtain or retain substantially 
gainful employment would also be helpful in assessing whether 
the veteran is entitled to the assignment of a TDIU rating.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2007).

In view of the foregoing, the matters on appeal are REMANDED 
for the following actions:

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his service-
connected PTSD.  Of particular interest 
are any private treatment records from 
physicians at the Goldsboro Psychiatric 
Clinic for the period from February 2005 
to the present as well as any outstanding 
VA records of evaluation and/or inpatient 
or outpatient treatment of the veteran's 
service-connected PTSD from the Durham 
VAMC or Greenville VA Outpatient Clinic, 
for the period from June 2007 to the 
present.  After the veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran is to be scheduled for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The psychiatric examiner should identify 
what symptoms, if any, the veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
his service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner is asked, if 
possible, to determine which symptoms are 
attributable to PTSD and which, if any, 
are attributable to nonservice-connected 
psychiatric disorders.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  The examiner 
should indicate whether the GAF score 
would change if the nonservice-connected 
psychiatric disorders were included in 
the assessment.

The examiner is requested to indicate 
which of the following (a), (b), or (c) 
best describes the veteran's mental 
impairment from his service-connected 
PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
OR 

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; OR

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
service-connected PTSD alone, is of such 
severity that he is unable to obtain or 
maintain substantially gainful 
employment, without regard to his age or 
any nonservice-connected disorders.  A 
complete rationale for any opinion 
rendered must be included in the report.  

Adequate reasons and bases should be 
provided to support the opinions 
provided. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file.  If any benefit 
sought on appeal remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

